                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 APICORE US LLC, MYLAN                            §
 INSTITUTIONAL LLC,                               §
                                                  §
                                                  §
                Plaintiffs,                       §
                                                  §
 v.                                               §     CIVIL ACTION NO. 2:19-CV-00077-JRG
                                                  §
 BELOTECA, INC.,                                  §
                                                  §
                Defendant.                        §

                          MEMORANDUM AND OPINION ORDER

       Before the Court is Defendant Beloteca, Inc’s (“Beloteca”) Motion to Dismiss for Lack of

Personal Jurisdiction, Improper Venue, and Prior Pending Action (the “Motion”). (Dkt. No. 21.)

Having considered the Motion and the relevant authorities, the Court is of the opinion that the

Motion should be DENIED-IN-PART and GRANTED-IN-PART to the extent set forth herein.

I.     BACKGROUND

       Plaintiff Apicore US LLC (“Apicore”) owns U.S. Patent Nos. 8,969,616 (the “’616

Patent”) and 9,353,050 (the “’050 Patent”) (collectively, the “Asserted Patents”). (Dkt. No. 1

¶ 28.) The claims of the Asserted Patents cover a highly pure isosulfan blue (“ISB”) active

pharmaceutical ingredient (“API”) and methods for making the same. (See Dkt. No. 1-1 at

Abstract (the ’616 Patent); Dkt. No. 1-2 at Abstract (the ’050 Patent).) On March 4, 2019, Apicore

and Co-plaintiff Mylan Institutional LLC (“Mylan”) (collectively, “Plaintiffs”) filed a Declaratory

Judgment Action Of Infringement based on the Asserted Patents against Beloteca for its intended

“manufacture, use, offer to sell, sale, and/or import into the United States an [ISB] injection
product” (the “Accused ISB Product”) corresponding to Abbreviated New Drug Application

(“ANDA”) No. 210714. (Dkt. No. 1 ¶¶ 1–2.) 1,2

         Beloteca submitted ANDA No. 210714 to the Food and Drug Administration (“FDA”) on

July 26, 2017, and the FDA approved ANDA No. 210714 on January 16, 2019. (Dkt. No. 37-3;

Beloteca, Inc. v. Apicore US LLC, No. 1:19-cv-00360 (N.D. Ill. Jul. 26, 2017) (the “Illinois

Action”), Dkt. No. 1 ¶ 27.) One day later, Beloteca filed a declaratory judgment action of non-

infringement and invalidity in the Northern District of Illinois directed to the ’616 Patent, the ’050

Patent, and U.S. Patent No. 7,662,992 (the “’992 Patent”). 3 (Illinois Action, Dkt. No. 1 ¶ 1.)

         Apicore is a Delaware limited liability company with a place of business at 49 Napoleon

Court, Somerset, New Jersey 08873. (Dkt. No. 1 ¶ 6.) Mylan is a Delaware limited liability

company with a place of business at 1718 Northrock Court, Rockford, Illinois 61103. (Dkt. No. 1

¶ 9.) Mylan is the exclusive licensee of the Asserted Patents for incorporating Apicore’s API into

an ISB product. (Id. ¶ 29; see also Dkt. No. 5 at 3.) Mylan also filed and obtained an ANDA with

the FDA based on the Asserted Patents. See Mylan Institutional LLC v. Aurobindo Pharma Ltd.,

857 F.3d 858, 863 (Fed. Cir. 2017). Although Mylan’s ISB API is designated by the FDA as the




1
  Plaintiffs previously enforced the Asserted Patents against Aurobindo Pharma Ltd. (Aurobindo) for its entry into the
ISB market, and Plaintiffs successfully obtained a preliminary injunction. See Mylan Institutional LLC v. Aurobindo
Pharma Ltd., No. 2:16-cv-00491-RWS-RSP, Dkt. No. 101 at 16–20, 26–47 (E.D. Tex. Nov. 21, 2016), aff’d, Mylan
Institutional LLC v. Aurobindo Pharma Ltd., 857 F.3d 858, 873 (Fed. Cir. 2017).
2
  Plaintiffs contemporaneously filed a Motion for Temporary Restraining Order (the “TRO Motion”) asking this Court
to issue a “temporary restraining order prohibiting Beloteca from engaging in the commercial manufacture, use, offer
to sell, or sale within the United States of, or importing into the United States their ISB product, while the parties
undergo expedited discovery and the Court resolves a motion for preliminary injunction.” (Dkt. No. 5 at 24.) Since
Beloteca agreed to not launch the Accused ISB Product until June 5, 2019, (Dkt. No. 19), the Court advised the parties
that the TRO Motion would be treated as a request for a preliminary injunction. Plaintiffs subsequently filed a
Supplemental Motion for Preliminary Injunction (the “Supplemental Motion”) (Dkt. No. 38), and Beloteca filed a
Response to the TRO Motion and the Supplemental Motion (Dkt. No. 63). In view of the rulings herein, the Court
leaves resolution of Plaintiffs’ request for injunctive relief to the transferee court.
3
  Apicore also owns the ’992 Patent, which also covers a process for making ISB API. (Dkt. No. 5 at 3 n.4.) Although
Plaintiffs have not asserted the ’992 Patent here, they expressly reserved the right to do so in the future. (Id.)

                                                          2
Reference Standard 4 product, the Asserted Patents were not listed in the FDA’s Orange Book:

Approved Drug Products with Therapeutic Equivalence Evaluations (“Orange Book”). 5,6 (See

Dkt. No. 1 at ¶ 24.)

         Beloteca is a California corporation having a place of business at 10525 Vista Sorrento

Parkway, Suite 100, San Diego, California 92121. (Illinois Action, Dkt. No. 1 ¶ 3; Dkt. No. 21-1

¶ 2 (Declaration of Fred Defesche, CEO of Beloteca).) Beloteca is not licensed to do business in

Texas, does not have a registered agent in Texas, does not have a Texas Taxpayer Number, is not

licensed with the Texas Department of State Health Services, and is not licensed as a distributor

of prescription drugs sold in Texas. (Dkt. No. 21-1 ¶¶ 3, 7–9.) To market and sell the Accused

ISB Product, Beloteca has entered into a sales, marketing, and distribution agreement (the

“TruPharma Agreement”) with TruPharma, LLC (“TruPharma”), a Delaware limited liability

company with its principal place of business in Florida. (Dkt. No. 37-6 at Background). Since

February 3, 2016, TruPharma has been licensed to sell pharmaceutical drugs in Texas. (Dkt. No.

58-5 (Texas HHS website showing license).) Under the TruPharma Agreement, “TruPharma will

sell, market and distribute [Beloteca’s generic pharmaceutical products] on an exclusive basis in

the Territory [i.e., United States].” (See Dkt. No. 37-6 at Background, § 1(y).) The TruPharma

Agreement, which does not exclude Texas from the scope of the agreement, also requires

TruPharma to “use all commercially reasonable efforts to market and distribute the Product(s) in

the Territory” and to “use commercially reasonable efforts to maximize Net Profit.” (Id. § 3(a).)



4
  A “[r]eference standard is the drug product selected by FDA that an applicant seeking approval of an ANDA must
use in conducting an in vivo bioequivalence study required for approval.” 21 CFR § 314.3.
5
  This is because Mylan was not a New Drug Application (“NDA”) filer and thus was not required to submit the
Asserted Patents to the FDA for inclusion in the Orange Book. Cf. 21 C.F.R. § 314.53 (“Who must submit patent
information. This section applies to any applicant who submits to FDA an NDA or an amendment to it . . . .”). The
ISB product previously sold by the NDA filer (Covidien, Ltd.) is no longer commercially available. (Dkt. No. 1 ¶ 24.)
6
  Since the Asserted Patents were not listed in the Orange Book, Beloteca was not required to—and did not—submit
a paragraph IV certification along with ANDA No. 210714. (Dkt. No. 37 at 22.)

                                                         3
        In the instant Motion, Beloteca seeks dismissal of the above-styled case under Federal Rule

of Civil Procedure 12(b)(2) and (3) for lack of personal matter jurisdiction, in favor of the forum

corresponding to the first-filed action, and for improper venue. (Dkt. No. 21 at 2.) As an

alternative to dismissal, Beloteca requests transfer pursuant to 28 U.S.C. § 1406 to either (1) the

Northern District of Illinois or (2) the Southern District of California. (Id. at 16.) Likewise,

Plaintiffs request that “[i]f this Court is inclined to grant Beloteca’s [M]otion, . . . the Court should

transfer this action in the interests of justice[] [because] [a]ll the preliminary injunction briefing

has been before this Court and the parties have already entered into a cross-use agreement for any

discovery produced in this action or the Illinois action.”          (Dkt. No. 37 at 11 n.8.)        This

notwithstanding, on April 8, 2019, the Northern District of Illinois dismissed the first-filed case

before it due to a lack of case or controversy under Art. III. (See Illinois Action, Dkt. No. 43 at 1,

11–12 (Apr. 8, 2019).)

II.     DISCUSSION

        A.      This Court has Personal Jurisdiction over Beloteca

        Federal Circuit law governs personal jurisdiction where “a patent question exists.” See

Celgard, LLC v. SK Innovation Co., 792 F.3d 1373, 1377 (Fed. Cir. 2015). “[W]hether a defendant

is subject to specific personal jurisdiction in the forum state involves two inquiries: first, whether

the forum state’s long-arm statute permits service of process and, second, whether the assertion of

jurisdiction is consistent with due process.” Id. “Because the Texas long-arm statute extends to

the limits of federal due process, the two-step inquiry collapses into one federal due process

analysis.” Johnston v. Multidata Sys. Int’l Corp., 523 F.3d 602, 609 (5th Cir. 2008); accord

Grober v. Mako Prod., Inc., 686 F.3d 1335, 1345 (Fed. Cir. 2012) (“California and federal due

process limitations are coextensive, and thus the inquiry collapses into whether jurisdiction



                                                   4
comports with due process.”) (internal quotation marks omitted).

       For due process to be satisfied, the defendant must have “certain minimum contacts with

[the forum] such that the maintenance of the suit does not offend traditional notions of fair play

and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (internal

quotations omitted). Upon a showing of purposeful minimum contacts, the defendant bears the

burden to prove unreasonableness. Elecs. for Imaging, Inc. v. Coyle, 340 F.3d 1344, 1350 (Fed.

Cir. 2003). In rare circumstances, a defendant may defeat the exercise of personal jurisdiction by

“present[ing] a compelling case that the presence of some other considerations would render

jurisdiction unreasonable.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985).

       Beloteca argues that “[t]he act of merely filing an ANDA, standing alone, is insufficient as

a matter of law to establish personal jurisdiction.” (Dkt. No. 21 at 17.) Beloteca also argues that

Mylan’s reliance on Acorda Therapeutics Inc. v. Mylan Pharm. Inc., 817 F.3d 755 (Fed. Cir. 2016),

is misplaced and cannot be reconciled with Zeneca Ltd. v. Mylan Pharm., Inc., 173 F.3d 829 (Fed.

Cir. 1999), where filing an ANDA did not subject the applicant to personal jurisdiction even in the

district where the ANDA was filed and even when the ANDA included a paragraph IV

certification. (Dkt. No. 52 at 9.) Beloteca contends that neither Acorda nor its progeny found

personal jurisdiction based solely on the act of submitting an ANDA. (Id. at 9.) Rather, those

cases involved large, established defendants with already-existing distribution networks in the

forums-at-issue with specific and particular contacts unique to those forums, in addition to filing

an ANDA. (Id.) Beloteca argues, however, that it is a small startup company that “did not yet

have any marketing or distribution channels set up and did not yet have any contacts with this




                                                5
forum into which it is being haled into court.” 7 (Id. at 10.) Additionally, Beloteca argues that the

act of filing an ANDA without any patent certifications (as it did in this case) does not constitute

an act of infringement under 35 U.S.C. § 271(e) and thus “[t]his is not a Hatch-Waxman case.”

(Id. at 3, 20.)

         Plaintiffs argue that this Court and its sister courts have found, in view of Acorda, sufficient

minimum contacts to support specific personal jurisdiction where a defendant’s “ANDA [seeks]

to market [its drug] nationwide, including in Texas and within this district as [Plaintiff’s]

Complaint plausibly allege[d].” (Dkt. No. 37 at 14–15 (quoting Warner-Chilcott v. Mylan

Pharms., Inc., 2:15-CV-01740-JRG-RSP, 2017 WL 603309, at *2 (E.D. Tex. Jan. 19, 2017)

(Payne, J.); citing Allergan, Inc. v. Teva Pharm. USA, Inc., No. 2:15-CV-1455-WCB, 2016 WL

1572193, at *3 (E.D. Tex. Apr. 19, 2016) (Bryson, J., sitting by designation) (“The Federal Circuit

explained [in Acorda] that by filing an ANDA a drug company ‘confirm[s] its plan to commit real-

world acts that would make it liable for infringement if it commits them without the patentees’

permission.” (citation omitted))).) Since (1) Beloteca has already received FDA approval for

ANDA No. 201714 and (2) the Complaint in this case—which repeats facts set forth in Beloteca’s

complaint in the Illinois Action—plausibly alleges that Beloteca will manufacture, market,

distribute, and sell the Accused ISB Product in the United States, Plaintiffs contend that Beloteca

has sufficient contacts with this District for this Court to exercise personal jurisdiction. (Id. at 16–

17 (citing Dkt. No. 1 ¶¶ 3, 18, 19).) Plaintiffs also argue that the TruPharma Agreement does not

include a carve-out for Texas and thus confirms Beloteca’s intent, through TruPharma, to sell,

market, and distribute the Accused ISB Product throughout the United States, including in Texas



7
 Beloteca’s confusing use of past tense as to its marketing or distribution channels raises doubt as to the extent of its
marketing and distribution network, especially since the TruPharma Agreement was executed on November 18,
2015—at least three years prior to the filing of Plaintiffs’ Complaint. (See Dkt. No. 37-6 at 1–2.)

                                                           6
and this District. (Id. at 19–20.)

         The Court finds that Beloteca has sufficient contacts with this forum for the Court to

exercise personal jurisdiction over Beloteca.                  Beloteca’s ANDA filing and approval—in

combination with its intent to market, distribute, and sell the Accused ISB Product through

TruPharma’s established distribution network, which includes Texas—constitute sufficient

minimum contacts with Texas. Beloteca’s arguments boil down to two objections: (1) Plaintiffs

do not have a cognizable act of infringement under § 271(e) because ANDA No. 201714 did not

include a paragraph IV certification; and (2) under Zeneca, the filing of ANDA No. 201714 was

not sufficient contact with Texas to support personal jurisdiction, and Acorda is distinguishable.

Beloteca is wrong on both points.

         First, whether Plaintiffs have a cognizable claim under § 271(e) due to ANDA No.

201714’s lack of a paragraph IV certification has little bearing on this Court’s personal jurisdiction

over Beloteca. 8 Several district courts have in fact held that a paragraph IV certification is not

required to sustain a § 271(e)(2) claim. See Takeda Pharm. Co. v. TWi Pharm., Inc., No. C-11-

01609 JCS, 2013 WL 12164680, at *21 (N.D. Cal. May 20, 2013) (“[T]his Court joins a number

of other district courts in concluding that there is no requirement under the Hatch-Waxman Act

that a patent must be listed in the Orange Book in order for a drug manufacturer to bring [a

§ 271(e)(2)] infringement action based on that patent against an ANDA applicant.”) (collecting

cases). Having considered the plain language of § 271(e)(2) and the reasoning of its sister courts, 9


8
  The district court cases cited by the parties for the inapplicability of § 271(e) involved subject matter jurisdiction
challenges. However, since the parties have not raised that issue and because the Court is of the opinion that Plaintiffs
have a cognizable claim under § 271(e)(2), the Court need not address subject matter jurisdiction.
9
  District courts are split as to whether a paragraph IV certification is required to sustain a § 271(e) claim. Compare
Eisai Co. v. Mutual Pharm. Co., No. 06-3613-HAA, 2007 WL 4556958, at *11 (D.N.J. Dec. 20, 2007) (explaining
that “the Federal Circuit specifically conditioned the act of infringement defined by § 271(e)(2) on the filing of a
Paragraph IV certification, and not just an ANDA with any type of certification (or no certification)”), with Cephalon,
Inc. v. Sandoz, Inc., No. CIV. 11-821-SLR, 2012 WL 682045, at *5 (D. Del. Mar. 1, 2012) (“I respectfully disagree
with the sweeping conclusion that the absence of a Paragraph IV certification limits, as a matter of law, the court’s

                                                           7
this Court is persuaded that a paragraph IV certification is not required to sustain a § 271(e)(2)

infringement claim.

        It seems implausible to require a paragraph IV certification to sustain a § 271(e)(2) claim

where: (1) a paragraph IV certification is directed to patents—unlike the Asserted Patents—that

are listed in the Orange Book, and (2) the first ANDA filer is not required to submit its patents for

inclusion in the Orange Book. See 21 C.F.R. § 314.53 (“Who must submit patent information [to

the Orange Book]. This section applies to any applicant who submits to FDA an NDA or an

amendment to it . . . .”); cf. also C.F.R. § 314.94(a)(12)(i)(A)(4)(i), (ii) (“[T]he [ANDA] applicant

shall provide the patent number and certify, in its opinion and to the best of its knowledge . . . that

the patent is invalid, unenforceable, or will not be infringed by the manufacture, use, or sale of the

drug product for which the abbreviated application is submitted. The applicant shall entitle such a

certification ‘Paragraph IV Certification’ . . . . The certification must be accompanied by a

statement that the applicant will . . . provid[e] [] notice to each owner of the patent or its

representative and to the NDA holder.”).

        Since a second ANDA filer is not required to notify the first ANDA filer that its patent

rights may be at risk—as was the situation here—the first and second ANDA filers are not afforded

an expedited opportunity to resolve infringement and invalidity disputes prior to the second ANDA

filer’s market entry. See C.F.R. § 314.107(b)(3)(i)(A) (“[I]f . . . the applicant certifies under . . .

314.94(a)(12) that the relevant patent is invalid, unenforceable, or will not be infringed, and the

patent owner or its representative or the exclusive patent licensee brings suit for patent



subject matter jurisdiction under both 35 U.S.C. § 271(e)(2) and 28 U.S.C. § 2201.”), and Teva Pharm. USA, Inc. v.
Abbott Labs., 301 F. Supp. 2d 819, 829 (N.D. Ill. 2004) (“The language of § 271(e)(2)(A) does not require that the
ANDA contain a certification to constitute an act of infringement.”), and Bayer Healthcare LLC v. Norbrook Labs.,
Ltd., No. 08-C-0953, 2009 WL 6337911, at *9 (E.D. Wis. Sept. 24, 2009) (holding in a case involving an Abbreviated
New Animal Drug Application that “a Paragraph IV certification is not required to trigger an infringement action
under § 271(e)(2)”).

                                                        8
infringement within 45 days of receipt of the notice of certification from the applicant,” approval

of the ANDA may be delayed.). This seems to be an inadvertent loophole in the Hatch-Waxman

statutory framework in which “Congress struck a balance between two competing policy interests:

(1) inducing pioneering research and development of new drugs and (2) enabling competitors to

bring low-cost, generic copies of those drugs to market.” Andrx Pharm., Inc. v. Biovail Corp., 276

F.3d 1368, 1371 (Fed. Cir. 2002); see also Allergan, Inc. v. Alcon Labs., Inc., 324 F.3d 1322, 1337

(Fed. Cir. 2003) (“The patentee, in turn, would profit by enforcing its patent rights before a generic

drug manufacturer has moved into the market as a competitor. This balance is what Congress

intended when it created the artificial act of infringement under section 271(e)(2).”); Bristol-Myers

Squibb Co. v. Royce Labs., Inc., 69 F.3d 1130, 1132 (Fed. Cir. 1995) (“The Hatch–Waxman Act

strikes a balance between the interests of a party seeking approval of an ANDA and the owner of

a drug patent . . . . [O]nce it is clear that a party seeking approval of an ANDA wants to market a

patented drug prior to the expiration of the patent, the patent owner can seek to prevent approval

of the ANDA by bringing a patent infringement suit.”).

       Beloteca’s conduct in the Illinois Action—filing an ANDA and challenging the validity

and infringement of the Asserted Patents through a declaratory judgment action—mirror the

practical results of an ANDA filer’s paragraph IV certification—i.e., challenging the validity

and/or the infringement of any patents covering the drug in question. Plaintiffs’ patent rights

should be respected, even if they were not NDA filers. Accordingly, the Court finds that Plaintiffs

have a cognizable claim against Beloteca under § 271(e)(2).

       Second, the Court finds that Beloteca reads Zeneca too narrowly and misses the distinction

of Acorda. In Zeneca, the question was whether personal jurisdiction existed in a Maryland district

court where the defendant’s only contact with the forum was filing an ANDA with the FDA located



                                                  9
in Maryland. 173 F.3d at 830–31. “Allowing the submission of [an ANDA] to count as the sole

jurisdictional contact for subjecting a generic drug manufacturer to personal jurisdiction results in

an unnecessary and unintended punishment for filing a petition with the FDA.” 10 Id. at 833

(emphasis added). While the mere act of filing an ANDA is insufficient to establish personal

jurisdiction, the Federal Circuit has explained that “it suffices for [the forum] to meet the

minimum-contacts requirement . . . that [Defendant]’s ANDA filings and its distribution channels

establish that [the Defendant] plans to market its proposed drugs in [the forum] and the lawsuit is

about patent constraints on such in-State marketing.” Acorda, 817 F.3d at 762–63 (emphasis

added). There is no conflict between Zenca and Acorda. The former states that an ANDA filing

cannot be the sole basis for personal jurisdiction; the latter provides the “something more” that

triggers personal jurisdiction—i.e., intent and capability to market, distribute, and sell allegedly

infringing drugs corresponding to the ANDA filing in the forum. See id.

         Additionally, Beloteca’s attempt to limit Acorda to large, established defendants with

already-existing distribution networks is not persuasive. The Acorda court makes no such factual

limitation; it focused instead on the alleged infringer’s “future real-world market acts . . .

sufficiently connected to the ANDA that trigger[ed] the litigation.” Acorda, 817 F.3d at 761; see

also id. at 763 (explaining that because defendant “seeks approval to sell its generic drugs

throughout the United States, including in [the forum], and it is undisputed that [the defendant]

plans to direct sales of its generic drugs into [the forum] . . . . [s]uch directing of sales into [the

forum] is sufficient for minimum contacts”).

         Here, Beloteca’s ANDA No. 210714 has already been approved by the FDA. As to the



10
  Indeed, the Zeneca court applied the government contacts exception to personal jurisdiction “because it takes into
account what [was] actually transpiring []: the exercise of the right to petition the federal government” via a Maryland-
based agency. 173 F.3d at 835.

                                                          10
“something more” directed to this forum, the TruPharma Agreement demonstrates that Beloteca

has established distribution channels to market and sell the Accused ISB Products throughout the

United States—including Texas—since at least November 18, 2015. (Dkt. No. 37-6 at 1.) The

Court finds no meaningful distinction between the “distribution channels” of the defendant in

Acorda and those contracted for by Beloteca. See 817 F.3d at 762–63; see also Allergan, 2016

WL 1572193, at *3 (noting that defendants did not “represent[] that they will not sell nationally,

including in Texas, if they receive FDA approval[,] [n]or . . . offer[] any reason to believe that . . .

they would sell their product in some States, but not in Texas”). The record before the Court

indicates, and this Court finds, that Beloteca has sufficient minimum contacts with this forum for

the Court to exercise personal jurisdiction. Accordingly, Beloteca’s request to dismiss this case

for lack of personal jurisdiction is DENIED.

         B.        First to File Rule is Mooted

         Although the first-filed rule would ordinarily counsel transfer of this case to the Northern

District of Illinois, 11 the Illinois Court has already decided that the first-filed case should yield to

the second.       (Illinois Action, Dkt. No. 43 at 2, 11–12 (dismissing Beloteca’s preemptive

declaratory judgment action without prejudice for lack of subject matter jurisdiction (i.e., lack of

case or controversy) at the time of filing).) See also Virtual Fleet Mgmt., LLC v. Position Logic,

LLC, No. 2:17-CV-00014-JRG, 2017 WL 10276708, at *2 (E.D. Tex. May 17, 2017) (“[I]t is not


11
  “When confronted with substantially similar declaratory judgment and patent infringement actions filed in different
jurisdictions, courts generally favor the forum of the first-filed action, whether or not it is a declaratory action.” RPost
Holdings, Inc. v. Sophos, Inc., No. 2:13-cv-959-JRG, 2014 WL 10209205, at *1 (E.D. Tex. Aug. 20, 2014) (citing
Genentech, Inc. v. Eli Lilly and Co., 998 F.2d 931, 938 (Fed. Cir. 2008) (citations omitted)). The Court is persuaded
that the Illinois Action and the instant case substantially overlap. Both cases involve (1) the same parties (although
in reversed positions), (2) the same patents (i.e., the Asserted Patents), and (3) the same accused product (i.e., the
Accused ISB Product). Additionally, the posture of the two cases are also mirrored: (1) the Illinois Action is a
declaratory judgment action for noninfringement and invalidity, and (2) this case is a declaratory judgment for
infringement. See VE Holding Corp. v. Johnson Gas Appliance Co., 917 F.2d 1574, 1583–84 (Fed. Cir. 1990) (noting
that “a declaratory judgment action alleging that a patent is invalid and not infringed” is “the mirror image of a suit
for patent infringement”).

                                                            11
the second-filed court’s position to determine the appropriate venue.”) As such, this Court need

not consider whether any exception 12 to the first-filed rule—which is necessarily a case-specific,

factual inquiry—applies in this case. See Mobility Elecs., Inc. v. Am. Power Conversion Corp.,

No. 5:07-cv-00083, 2007 WL 9724768 at *3 (E.D. Tex. Oct. 10, 2007) (Craven, J.) (explaining

that a party may avoid “application of the first-to-file rule” by “show[ing] the existence of

compelling circumstances,” such as “considerations of judicial and litigant economy, and the just

and effective disposition of disputes”). Given the dismissal of the Illinois Action, Beloteca’s

request to transfer this case to the Northern District of Illinois under the first-filed rule is DENIED-

AS-MOOT.

         C.       Venue is Not Proper Before This Court

         Although Plaintiffs purport to bring a declaratory judgment action under 28 U.S.C. § 1391,

Beloteca argues that this case is a really “civil action for patent infringement” under 28 U.S.C.

§ 1400, where the remedy sought for patent infringement is by declaratory judgment. (Dkt. No.

21 at 14.) Arguing further, Beloteca says that venue in this District is improper because: (1) it is

undisputed that Beloteca is incorporated in California, (2) Beloteca has committed no alleged acts

of infringement in this District, and (3) it is undisputed that Beloteca has no regular and established

place of business in this District. (Id. at 1, 15.) Beloteca also argues that Plaintiffs ignore the

fundamental fact that their Complaint seeks to assert rights arising from the Asserted Patents in

the form of a particular remedy for threatened infringement. (Id. at 15.) As such, Beloteca

contends that the proper interpretation of the language “for patent infringement” in § 1400(b)

includes cases that seek to vindicate rights under the Patent Act. (Dkt. No. 52 at 7–8 (quoting TC

Heartland LLC v. Kraft Foods Grp. Brands LLC, 137 S. Ct. 1514, 1519 (2017)).)


12
  Plaintiffs argued that judicial and litigant economy exempt this Court from applying the first-to-file rule. (Dkt. No.
37 at 9.)

                                                          12
         Plaintiffs argue that since their Complaint is a declaratory judgment action for future patent

infringement, 28 U.S.C. § 1391 is the governing venue statute. (Dkt. No. 37 at 21–22 (citing

Telectronics Pacing Systems v. Ventritex, Inc., 982 F. 2d 1520, 1526 n.6 (Fed. Cir. 1992) (“A count

under the Declaratory Judgment Act should be distinguished from a count under 35 U.S.C. § 271

for patent infringement.”); Proler Steel Corp. v. Luria Bros. & Co., 223 F. Supp. 87, 91 (S.D. Tex.

1963) (“Neither 1400(b) nor 1391(c) should be totally emasculated by the other. The two sections

can be read so that each serves its own unique function. In this manner only suits for patent

infringement fall within the terms of 1400(b), and other suits relating to patents may have their

venue determined by 1391(c).”)).) Plaintiffs contend that they are not circumventing § 1400(b)

because: (1) they could not assert a 35 U.S.C. § 271(a) infringement claim because Beloteca has

yet to commit any infringing acts under § 271(a), (Dkt. No. 37 at 21 (citing Lang v. Pac. Marine

& Supply Co., 895 F.2d 761, 765 (Fed. Cir. 1990))); and (2) they could not assert a § 271(e)(2)

infringement claim because Beloteca did not file a paragraph IV certification, (id. at 22–23 (citing

Eisai 2007 WL 4556958, at *12)).

         Though Courts regularly find that declaratory judgment actions for non-infringement and

invalidity are governed by § 1391 because no statutory remedy exists under the Patent Act, 13

Plaintiffs have a cognizable claim under § 271(e)(2). See discussion supra Part II.B. Since

Plaintiffs, unlike Beloteca, already have an express statutory remedy for patent infringement, they


13
  See VE Holding Corp. v. Johnson Gas Appliance Co., 917 F.2d 1574, 1583–84 (Fed. Cir. 1990) (“It has long been
held that a declaratory judgment action alleging that a patent is invalid and not infringed—the mirror image of a suit
for patent infringement—is governed by the general venue statutes, not by § 1400(b).”); see also Bristol-Myers Squibb
Co. v. Mylan Pharm. Inc., No. CV 17-379-LPS, 2017 WL 3980155, at *6 (D. Del. Sept. 11, 2017) (explaining, post-
TC Heartland, that “[v]enue in a declaratory judgment action for patent noninfringement and invalidity is governed
by the general venue statute, 28 U.S.C. § 1391(b) and (c), and not the special patent infringement venue statute, 28
U.S.C. § 1400(b).” (quoting U.S. Aluminum Corp. v. Kawneer Co., 694 F.2d 193, 195 (9th Cir. 1982); Horne v. Adolph
Coors Co., 684 F.2d 255, 260 (3d Cir. 1982); Emerson Elec. Co. v. Black & Decker Mfg. Co., 606 F.2d 234, 238 (8th
Cir. 1979); Gen. Tire & Rubber Co. v. Watkins, 326 F.2d 926, 929 (4th Cir. 1964), cert. denied, 377 U.S. 909 (1964);
Barber–Greene Co. v. Blaw–Knox Co., 239 F.2d 714, 116 (6th Cir. 1957))); Jeffers Handbell Supply, Inc. v.
Schulmerich Bells, LLC, No. 0:16-CV-03918-JMC, 2017 WL 3582235, at *8 (D.S.C. Aug. 18, 2017) (same).

                                                         13
should not be given an additional one in the form of a declaratory action for patent infringement.

Accordingly, the Court finds that venue is not proper here because § 1400(b), not § 1391, governs

this case. Plaintiffs’ § 1391(b) argument is predicated on this case being a “declaratory judgment

of infringement” instead of a “civil action for patent infringement.” (See Dkt. No. 1 ¶ 1 (emphasis

added); cf. 25 U.S.C. § 1400(b) (emphasis added).) This is a distinction without much difference.

See Fed. R. Civ. P. 2 (“There is one form of action—the civil action.”). Plaintiffs seek to directly

enforce their patent rights—nothing more. (See Dkt. No. 1 ¶ 1 (framing this case as “an action for

declaratory judgment of infringement arising under the Declaratory Judgment Act, 28 U.S.C. §§

2201 and 2202 and under the patent laws of the United States” (emphasis added)).)

       This Court cannot ignore the Supreme Court’s express rejection of the Federal Circuit’s

attempt to “apply[] § 1391(c) to patent infringement cases [] to bring the law of venue in patent

cases more in line with” declaratory judgment actions for noninfringement or invalidity. See VE

Holding Corp. v. Johnson Gas Appliance Co., 917 F.2d 1574, 1583–84 (Fed. Cir. 1990), cert.

denied, 499 U.S. 922 (1991), abrogated by, TC Heartland, 137 S. Ct. at 1521. Particularly where,

as here, a plaintiff has an actionable claim under § 271, the plaintiff cannot avoid the requirements

of § 1400(b) by wrapping its patent infringement claim inside the blanket of a declaratory

judgment action.

       When viewed under the proper statute, venue in this District is not proper. Beloteca is

incorporated in California, its only apparent place of business is in San Diego, California, and the

record does not indicate that it has any regular and established places of business in this District.

(Dkt. No. 21 at 15–16; see also Dkt. No. 37 at 2, 20.) Plaintiffs have not proffered any evidence

or argument that venue here is proper under § 1400. Instead, Plaintiffs have pinned all their venue

hopes to their “declaratory judgment action is not a patent case” arguments—which this Court



                                                 14
rejects. Accordingly, the Court is of the opinion that Beloteca’s request that the above-styled case

be transferred should be and hereby is GRANTED. Since (1) the Court in the Northern District

of Illinois has already determined that it may properly exercise personal jurisdiction over Apicore

and Mylan (Illinois Action, Dkt. No. 43 at 11), (2) that forum was Beloteca’s original forum of

choice, and (3) the parties have a cross-use agreement for any discovery produced in this action or

the Illinois action, this Court exercises its discretion under 28 U.S.C. § 1406 to transfer this case

to the Northern District of Illinois. This Court agrees with the Court in the Northern District of

Illinois that “[c]ontinued tactical maneuvering is unwarranted . . . the parties will get a fair

hearing.” (Id. at 12.) To the extent such does not run afoul of the rules and practices of the

Northern District of Illinois, this Court directs that upon receipt by its sister court that this case be

assigned to Judge John J. Tharp, Jr., who is already well-versed in the facts at issue and the

positions of these parties.

III.    CONCLUSION

        Beloteca’s Motion to Dismiss for Lack of Personal Jurisdiction, Improper Venue, and Prior

Pending Action (Dkt. No. 21) is hereby GRANTED-IN-PART and DENIED-IN-PART as set

forth herein. While the Court may properly exercise personal jurisdiction over Beloteca, this Court

is not the proper venue to resolve the parties’ dispute. Accordingly, it is hereby ORDERED that

the above-captioned case shall be TRANSFERRED in its entirety to the Northern District of

Illinois. The Clerk of this Court shall take such steps as are needed to effectuate this transfer.

Given the circumstances of this particular case, the Clerk of this Court shall immediately effect

such transfer, without the usual 21 day delay which transpires before transfer is actually carried

out.




                                                   15
 SIGNED this 19th day of December, 2011.
So ORDERED and SIGNED this 17th day of April, 2019.




                                         ____________________________________
                                         RODNEY GILSTRAP
                                         UNITED STATES DISTRICT JUDGE




                                    16
